Case: 13-40926          Document: 00512587668              Page: 1   Date Filed: 04/07/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                          No. 13-40926
                                        Summary Calendar
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                    April 7, 2014
In the Matter of: ROBERT EDWIN JACOBSEN,
                                                                                  Lyle W. Cayce
                                                                                       Clerk
                                                          Debtor

-----------------------------------------------------------------------

ROBERT EDWIN JACOBSEN,

                                                          Appellant

v.

JOHN SRAMEK; BERNADETTE SRAMEK,

                                                          Appellees


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 4:11-CV-822


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
        The judgment of the district court is affirmed. The appellant has been
given extensive process and the claim against the bankruptcy estate was


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40926   Document: 00512587668    Page: 2   Date Filed: 04/07/2014


                               No. 13-40926

confirmed by this Court on January 25, 2010. With the individual discharge
resolved, the bankruptcy court had no other issues and correctly rendered the
judgment against the debtor.
     AFFIRMED.




                                     2